Citation Nr: 1233243	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a stress fracture of the left femur. 


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from January 2003 through November 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In April 2009 and April 2011, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Residuals of a stress fracture of the left femur are the result of the Veteran's ACDUTRA service.  


CONCLUSION OF LAW

Residuals of a stress fracture of the left femur were the result of an injury in service.  38 U.S.C.A. §§ 101(22), (24), 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim of service connection is granted, VCAA compliance need not be further discussed.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection also may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(22), (24), 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that s/he experiences at any time because this requires only personal knowledge as it comes to her/him through her/his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 





When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

Prior to service entrance, in November 2002, the Veteran provided a statement of her medical history which included a reference to a "fracture (hairline) on leg" and the examiner noted a hairline fracture at age 8, although it is unclear whether this was in the left or right leg and whether it was in the tibia or femur, because the examiner's handwriting is illegible.  In response to a May 2011 request for clarification, the Veteran provided a written statement attesting that the injury in question was in the area of her left ankle.  She further stated that she had not experienced any problems with her left femur prior to ACDUTRA service.

In March 2003, during her training, the Veteran was noted to have a painful left upper leg for the past three weeks, as a result of a stress fracture in her left thigh which manifested during her 10 mile run.  Treatment for the condition was ongoing and in May 2003 a provider noted a Grade I or II fracture.  During the majority of her time in training, the Veteran had a temporary profile of "3" for the lower extremities from March 2003 through November 2003.

In April 2004 on VA examination, the Veteran stated that she incurred a stress fracture in the left femur during physical training, which resulted in pain.  She stated that since service, she continued to have pain, especially after standing or walking for a prolonged time.  The VA examiner was unable to provide a diagnosis.






In January 2005, the Veteran complained of paraesthesia in the left upper leg which caused her discomfort and made it difficult to walk.  X-ray showed no bony changes or gross alignment changes or fractures.

In February 2009, the Veteran testified that she injured her left leg during basic training, which was diagnosed as a stress fracture and since service then she has had recurring pain with physical activity.  

In June 2009 on VA examination, the Veteran gave a history of a stress fracture in the left femur after running up and down hills, which limited her ability to walk for a long distance or to engage in strenuous exercise.  An X-ray showed no current findings.  The VA examiner diagnosed a healed stress fracture of the left femur which resulted in slight functional impairment.

The evidence shows that the Veteran had a stress fracture of the left femur during ACDUTRA.  There is also evidence that she has current residuals of the stress fracture, including pain and slight functional impairment.  While pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted, here the pain is associated with functional impairment, as diagnosed by the VA examiner in June 2009.  

While there was an indication of a hairline fracture prior to service, the Board accepts the Veteran's statement that this was in the area of her left ankle, which is consistent with interpreting the intake examination notes as showing a fractured tibia.  Moreover, the service treatment records provide clear evidence of a stress fracture incurred and diagnosed in service.  






As there is evidence of a stress fracture of the left femur in service, as the Veteran's lay statements are competent and credible evidence in describing the injury in service and since service, as there is evidence of current disability and evidence of a relationship between the current disability and stress fracture in service, all the elements of service connection have been met and service connection is established. 


ORDER

Service connection for residuals of a stress fracture of the left femur is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


